Citation Nr: 0808219	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for a disability 
manifested by blackouts and memory loss, to include as due to 
an undiagnosed illness.

4.   Entitlement to an initial compensable evaluation for 
chronic prostatitis prior to April 16, 2007.

5.   Entitlement to an evaluation in excess of 20 percent for 
chronic prostatitis from April 16, 2007. 

6.  Entitlement to an initial compensable rating for gouty 
arthritis.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran and his wife testified before the undersigned 
Veterans Law Judge in a hearing at the RO in July 2006.

The Board remanded the appeal to the RO for further 
development in October 2006.

As the rating decisions on appeal before the Board involve a 
request for higher initial rating following the grant of 
service connection, the Board has characterized those issues 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for disabilities 
already service-connected).  


Also, an RO rating action in August 2007 increased the 
disability rating for chronic prostatitis from noncompensable 
to 20 percent, effective from April 16, 2007.  Inasmuch as a 
rating higher than 20 percent is available, and inasmuch as a 
claimant is presumed to be seeking the maximum available 
benefit for a given disability, the claim for higher rating 
as reflected on the title page remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran has formally withdrawn his appeal in regard to 
all issues on appeal prior to a final decision by the Board.  
  

CONCLUSION OF LAW

Because of the withdrawal of the veteran's appeal, the Board 
has no jurisdiction to adjudicate the merits of the claims.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed hereinbelow, the veteran expressed his intention 
to withdraw his current appeal in writing.  The Board finds 
this statement to be clear and unambiguous.  The withdrawal 
of a claimant's appeal is deemed a withdrawal of the Notice 
of Disagreement and Substantive Appeal as to all issues to 
which the withdrawal applies. 38 C.F.R. § 20.204(c).  

The June 2003 rating decision on appeal granted service 
connection for tinnitus and assigned a 10 percent initial 
rating; the rating decision also granted service connection 
for chronic prostatitis and for gouty arthritis and assigned 
0 percent ratings for those disorders.  The rating decision 
also denied service connection for erectile dysfunction, for 
right ear hearing loss, for bilateral knee condition, for 
degenerative disc disease of the cervical spine, for blackout 
spells and memory loss, and for stomach problems with chronic 
diarrhea.  His combined evaluation for compensation was 10 
percent.

The veteran's July 2003 Notice of Disagreement (NOD) 
disagreed with every decision in the June 2003 rating 
decision except the initial 10 percent disability evaluation 
for tinnitus.

The RO issued a Statement of the Case (SOC) in March 2004 
listing eight issues on appeal: (1) entitlement to an initial 
compensable evaluation for chronic prostatitis; (2) 
entitlement to an initial compensable rating for gouty 
arthritis; (3) entitlement to service connection for erectile 
dysfunction; (4) entitlement to service connection for right 
ear hearing loss; (5) entitlement to service connection for a 
bilateral knee disorder; (6) entitlement to service 
connection for degenerative disease of the cervical spine; 
(7) entitlement to service connection for a disability 
manifested by blackouts and memory loss, to include as due to 
an undiagnosed illness; and, (8) entitlement to service 
connection for stomach problems and diarrhea, to include as 
due to an undiagnosed illness.

The veteran's substantive appeal, filed in June 2004, 
appealed all eight issues listed in the SOC.

The veteran and his wife testified before the Board in July 
2006.  The Board remanded the eight issues on appeal to the 
RO for further development in October 2006.

In August 2007 the RO issued a rating decision granting 
service connection for three of the claimed disabilities on 
appeal: arthritis of the bilateral knees, degenerative disc 
disease of the cervical spine, and irritable bowel syndrome; 
each of the three disabilities received an initial rating of 
10 percent effective from November 15, 2002.  The same rating 
decision granted an increased rating for residuals of chronic 
prostatitis (formerly rated as noncompensable) of 20 percent 
effective from April 16, 2007.

As a result of the August 2007 the veteran's combined 
evaluation for compensation was 30 percent effective from 
November 15, 2002 and 50 percent effective from April 16, 
2007.

The RO's August 2007 grant of service connection for 
arthritis of the bilateral knees, degenerative disc disease 
of the cervical spine, and irritable bowel syndrome (claimed 
as stomach problems and diarrhea, to include as due to an 
undiagnosed illness) is a complete grant of the benefit 
sought on appeal.  Those three issues are accordingly no 
longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
the compensation level assigned to the disability).   

Accordingly, after the August 2007 RO rating action there 
remained six issues on appeal before the Board as 
characterized on the title page.  However, in November 2007 
the veteran sent a letter to the VA Appeals Management Center 
(AMC) stating that he would like to drop his appeal on all 
issues "as long as he remains at 50 percent."

On careful review of the veteran's November 2007 letter, the 
Board finds that he clearly and unambiguously intended to 
withdraw his appeal regarding the six remaining issues on 
appeal to the Board.  

Because the veteran has withdrawn his appeal, and therewith 
his NOD and his Substantive Appeal, the Board is without 
jurisdiction or authority to further adjudicate or address 
the veteran's claim on the merits.  38 C.F.R. §§ 20.201, 
20.202.  The appeal thus is dismissed without prejudice.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any future 
appealed claim as to the issues withdrawn (with Notice of 
Disagreement and, after a Statement of the Case is issued, a 
new substantive appeal), provided such filings would be 
timely if the appeal withdrawn had never been issued.  See 
38 C.F.R. § 20.204(c).  
   
ORDER

The appeal as to the claim for service connection for 
erectile dysfunction is dismissed.

The appeal as to the claim for right ear hearing loss is 
dismissed.

The appeal as to the claim for service connection for a 
disability manifested by blackouts and memory loss, to 
include as due to an undiagnosed illness, is dismissed.

The appeal as to the claim for a compensable evaluation for 
chronic prostatitis from November 15, 2002 to April 16, 2007 
is dismissed.

The appeal as to the claim for an evaluation in excess of 20 
percent for chronic prostatitis from April 16, 2007 is 
dismissed. 

The appeal as to the claim for a compensable rating for gouty 
arthritis from November 15, 2002 is dismissed.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


